Exhibit 10.5

 

MONSTER WORLDWIDE, INC.

622 Third Avenue, 39th Floor

New York, NY 10017

 

July 14, 2005

 

GECKO Inc.

600 International Drive

Mount Olive, NJ 07828

Attn: George R. Eisele

 

Re:          Working Capital Adjustment; Technology Matters

 

Dear George:

 

Reference is made to that certain Stock Purchase Agreement, dated as of May 2,
2005, by and among GECKO Inc., George R. Eisele, Daniel S. Collins and Monster
Worldwide, Inc. (the “Purchase Agreement”).  Capitalized terms not otherwise
defined herein shall have the meanings set forth in the Purchase Agreement.

 

1.             The parties hereby agree that the Working Capital Amount (as
defined in Section 2.3 of the Purchase Agreement) is $1,735,001.74, and
accordingly that the amount of the Working Capital Payment (as defined in
Section 2.3 of the Purchase Agreement) is $867,500.87.

 

2.             Reference is made to Section 8.1(e)(i) of the Purchase
Agreement.  Buyer has requested that the network facilities to be provided by
Seller at both Buyer’s Milwaukee, WI and Mount Olive, NJ locations include
“active directory”.  It is understood and agreed that Seller shall use
commercially reasonable efforts to obtain a third-party vendor to install
“active directory” at both such locations.  It is further understood that the
expense for such efforts (including both third-party vendor fees and hardware
costs) will be borne 50% by Buyer and 50% by Seller, provided that Seller’s
contribution shall be capped at $35,000.00 and Buyer shall bear 100% of any
expenses that exceed $70,000.00.

 

If this letter accurately reflects the understanding and agreement of the
parties, please evidence your agreement to the terms hereof by signing where
indicated below.

 

 

Very truly yours,

 

 

 

MONSTER WORLDWIDE, INC.

 

 

 

 

 

By:

  /s/ Myron Olesnyckyj

 

 

Its:  Senior Vice President

 

 

ACCEPTED AND AGREED as of

 

the date first written above:

 

 

 

GECKO INC.

 

 

 

 

 

By:

  /s/ George Eisele

 

 

Its: CEO

 

 

--------------------------------------------------------------------------------